Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00332-CV

Otis SPEARS, Oscar Minor and Bruce O’Neal, as trustees of the Emmanuel African Methodist
                                 Episcopal Church,
                                     Appellants

                                              v.

  EMMANUEL AFRICAN METHODIST EPISCOPAL CHURCH, Carl E. Garmon Sr. &
                   Raymond Bryant and Crosspoint Inc.,
                              Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-01189
                        Honorable David A. Canales, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. We order
appellants to pay the costs of this appeal.

       SIGNED October 6, 2021.


                                               _________________________________
                                               Beth Watkins, Justice